At the time of the execution of the mortgage, from whose foreclosure the right of redemption is here sought, the statute was in effect which conferred the right upon complainant in this case. So that when the mortgage was made and when it was foreclosed, the parties made their contract subject to that right as though they had so expressly agreed. It does not therefore violate the due process clause of the State or Federal Constitution, Const.Ala. 1901, § 13; U.S.C.A. Const. Amend. 14. Estes v. Johnson, 234 Ala. 191, 174 So. 632; Cowley v. Shields, 180 Ala. 48, 60 So. 267.
Application overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 520